F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 7 2000
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    WILLIAM L.E. PUNCHARD, II,

               Plaintiff-Counter-
               Defendant-Appellant,
                                                       No. 98-2356
    v.                                        (D.C. No. CIV-98-147-JC/RLP)
                                                        (D. N.M.)
    LUNA COUNTY COMMISSION,

               Defendant-Appellee,

         and

    STATE OF NEW MEXICO,

               Defendant-Counter-
               Claimant-Appellee.




                          ORDER AND JUDGMENT            *




Before BRORBY , PORFILIO , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff William L. E. Punchard, II appeals the district court’s order

granting the amended motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) filed

by defendant State of New Mexico, and the motion for judgment on the pleadings

filed by defendant-counterclaimant Luna County Commission. The district

court’s order also imposed filing restrictions on plaintiff. We exercise

jurisdiction under 28 U.S.C. § 1291 and affirm.

      Plaintiff’s substantive claims involve a challenge to a 1990 transfer by the

United States government of its interest in certain land to Luna County. Plaintiff

asserts that the transfer interfered with his mining claims to the property. On

appeal, he argues (1) the district court improperly considered the defendants’

motions instead of permitting the case to proceed to a jury trial, (2) the district

judge was prejudiced against him, and (3) without supporting authority or

argument, that the district court’s rulings were in error.

      We review de novo the district court’s dismissal under Fed. R. Civ. P.

12(b)(6) and its entry of judgment on the pleadings.    See Riddle v. Mondragon , 83

F.3d 1197, 1201 (10th Cir. 1996) (motion to dismiss);    Realmonte v. Reeves , 169


                                           -2-
F.3d 1280, 1283 (10th Cir. 1999) (judgment on the pleadings). The order

imposing filing restrictions on plaintiff is reviewed for an abuse of discretion.

See Tripati v. Beaman , 878 F.2d 351, 354 (10th Cir. 1989).

      We have carefully reviewed the appellate briefs and the materials

submitted. We affirm the district court’s order granting defendant State of New

Mexico’s motion to dismiss, granting defendant-counterclaimant Luna County

Commission’s motion for judgment on the pleadings, and imposing filing

restrictions on plaintiff, for substantially the same reasons stated in the district

court’s memorandum opinion and order dated November 10, 1998, and entered as

a judgment on that date. The district court’s January 14, 1999 order imposing

filing restrictions is also affirmed.

      All pending motions are DENIED. The judgment of the United States

District Court for the District of New Mexico is AFFIRMED. The mandate shall

issue forthwith.



                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Senior Circuit Judge




                                           -3-